DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been canceled. Claims 21-32 have been added and are pending. 
Applicant's arguments filed 9-12-22 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
New claim 21 shares significant similarity with canceled claim 1. When amending a claim to something similar, it is more efficient to mark up the pending claims instead of writing new claims. This allows for ease in tracking the changes and expedites examination. 
Sequence requirements
This application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the following reasons: The sequences on pg 180-200 and throughout the specification lack SEQ ID NOs.  Applicants must file a “Sequence Listing” accompanied by directions to enter the listing into the specification as an amendment.  Applicant also must provide statements regarding sameness and new matter with regards to the CRF and the “Sequence Listing.”  Failure to fully comply with the sequence rules in response to the instant office action will be considered non-responsive. 	
Election/Restrictions
Applicants elected Group I, claims 1-15, drawn to a “genetically reprogrammed protein” without traverse in the reply filed on 3-25-22. However, it was evident that applicants intended to elect Group II (a genetically modified non-human animal and cells, tissues, and organs obtained therefrom). Applicants’ response filed 9-12-22 does not confirm this except to continue prosecution of a genetically modified pig. This office action continues to assume applicants elected Group II. 
Groups III and IV (method of using the genetically “reprogrammed” pig to make protein, cells, tissues, and organs; method of using the pig for transplantation) were recombined with Group II. 
Groups I and V (proteins and method of using a transgenic pig to screen for off target edits or genome alterations) remain withdrawn. 
Claims 21-32 are under consideration.  
Claim Objections
The abbreviations Neu5Gc and Sda, SLA1, SLA2, SLA3, SLA6, SLA7, SLA8, HLA-C, HLA-E, HLA-F, HLA-G, DRB, DQ-A, DQ-B in claim 21 should be spelled out before being abbreviated. 
The abbreviation PD-L1 in claim 22 should be spelled out before being abbreviated. 
The abbreviation CTLA-4 in claim 23 should be spelled out before being abbreviated. 
The abbreviations SLA3, SLA6, SLA7, SLA8, SLA-DQ, SLA-MIC-2, PD-L1, CTLA-4, EPCR, TBM, and TFPI in claim 27 should be spelled out before being abbreviated. 
Claims 21 and 27 should begin ---A genetically modified pig---. Support is found on pg 110, para 367, 369.
Claim Rejections - 35 USC § 112
Written Description
Claims 21-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is drawn to a pig with a genome having: a) disrupted endogenous alpha-1,3 galactosyltransferase (GalT), cytidine monophosphate-N-acetylneuraminic hydroxylase (CMAH), and beta-1,4-N- acetylgalactosaminyltransferase (B4GALNT2) genes, wherein cells of said pig do not express Galactose-alpha-1,3-galactose (alpha-Gal), Neu5Gc, and Sda; b) silenced SLA-1 and SLA-2 genes; c) exon regions of SLA-3 humanized with orthologous exon regions of HLA-C; d) exon regions of SLA-6 humanized with orthologous exon regions of HLA-E; e) exon regions of SLA-7 humanized with orthologous exon regions of HLA-F; f) exon regions of SLA-8 humanized with orthologous exon regions of HLA-G; g) silenced DRB; h) exon regions of endogenous DQ-A humanized with orthologous exon regions of human DQ-A; i) exon regions of endogenous DQ-B humanized with orthologous exon regions of human DQ-B; and j) endogenous beta-2 microglobulin (B2M) humanized with human B2M.
Claim 27 is drawn to a method for producing a donor pig, comprising a) obtaining a biological sample containing DNA from a prospective human transplant recipient; b) performing whole genome sequencing of the biological sample to obtain a human sequence; c) comparing the human sequence with the wild-type genome of the porcine donor at loci (i)-(v): (i) exon regions encoding SLA-3; (ii) exon regions encoding SLA-6, SLA-7, and SLA-8; (iii) exon regions encoding SLA-DQ; (iv) one or more exons encoding Beta-2-Microglobulin (B2M); (v) exon regions of SLA-MIC-2 gene, PD-L1, CTLA-4, EPCR, TBM, and TFPI; d) obtaining a porcine fetal fibroblast cell, a porcine zygote, a porcine mesenchymal stem cell (MSC), or a porcine germline cell; e) disrupting endogenous alpha-1,3 galactosyltransferase (GalT), cytidine Application No. 17/411,013 Response to O.A. mailed April 11, 2022 Page 4 monophosphate-N-acetylneuraminic hydroxylase (CMAH), and beta-1,4-N- acetylgalactosaminyltransferase (B4GALNT2) genes; f) silencing SLA-1 and SLA-2 genes; humanizing exon regions of SLA-3 with orthologous exon regions of HLA-C; humanizing exon regions of SLA-6 with orthologous exon regions of HLA-E; humanizing exon regions of SLA-7 with orthologous exon regions of HLA-F; humanizing exon regions of SLA-8 with orthologous exon regions of HLA-G; silencing DRB; humanizing exon regions of endogenous DQ-A with orthologous exon regions of human DQ-A; humanizing exon regions of endogenous DQ-B with orthologous exon regions of human DQ-B; and humanizing endogenous beta-2 microglobulin (B2M) with human B2M; g) generating an embryo from the genetically reprogrammed cell in f); h) transferring the embryo into a surrogate pig and growing the transferred embryo in the surrogate pig, until said surrogate pig gives birth to said donor pig

A) The specification lacks written description for a pig with disrupted genes encoding GalT, CMAH, and B4GANT2 as required in claim 1 other than a genetically modified/transgenic pig whose genome comprises inactivated GalT, CMAH, and B4GANT2 genes. The concept of a pig having disrupted GalT, CMAH, and B4GALNT2 genes encompasses naturally occurring disruptions and transgenesis in which endogenous genomic DNA is genetically modified. The concept encompasses some of the cells having the disruption or all of the cells having the disruption, i.e. a pig whose genome comprises the disruption. 2019/0335726 taught gRNA for inactivating the GGTA1 (aka GalT), CMAH, and B4GALNT2 genes in pigs (pg 49, Examples 1-5). The specification does not teach any other means of making these disruption. The specification is limited to a pig that is “transgenic” (paragraph 12) or “genetically modified” (pg 110, para 369). The concept of the disruption being naturally-occurring is not disclosed. The specification does not teach a pig in which some cells of the pig have the disruption or do not express α-Gal, Neu5Gc or Sda. Accordingly, the pig in claim 21 must be “transgenic” or “genetically modified” and have a genome comprising inactivated GalT, CMAH, and B4GANT2 genes which was well-known in the art. 
B) The specification lacks written description for humanizing any SLA1, SLA2, SLA3, SLA6, SLA7, SLA8, SLA-DQA, SLA-DQB, or BG2M gene in a pig as encompassed by claims 21 and 27. Pg 180, line 2, show 5 sequences called “HLA-A – SLA-1”, i.e. humanized SLA-1 pig gene, but applicants do not teach putting the 5 sequences in a pig cell or pig as required in claim 21 or 27. Pg 181-182 shows 8 sequences called “HLA-A – SLA-2”, i.e. humanized SLA-2 pig gene, but applicants do not teach putting the 8 sequences in a pig cell or pig as required in claim 21 or 27. Pg 183-185 shows 2 sequences called “B2M humanized”, but applicants do not teach putting the 2 sequences in a pig cell or pig as required in claim 21 or 27. Pg 184-186 shows 6 sequences called “HLA-C SLA-3 personalized”, but applicants do not teach putting the 6 sequences in a pig cell or pig as required in claim 21 or 27. Pg 186-187 shows 3 sequences called “HLA-E SLA-6 personalized”, but applicants do not teach putting the 3 sequences in a pig cell or pig as required in claim 21 or 27. Pg 187-188 shows 4 sequences called “HLA-F SLA-7 personalized”, but applicants do not teach putting the 4 sequences in a pig cell or pig as required in claim 21 or 27. Pg 188-191 shows 8 sequences called “HLA-G SLA-8 personalized”, but applicants do not teach putting the 8 sequences in a pig cell or pig as required in claim 21 or 27. Example 4 (pg 191) discusses the possibility of transplanting pig nerves into non-human primates, but the study is limited to a GalT knockout pig; it is unclear how the pig was made or from where it was obtained. The specification does not teach making other disruptions or humanizing any genes in the GalT knockout pig. Accordingly, the specification lacks written description for a pig with any humanized SLA1, SLA2, SLA3, SLA6, SLA7, SLA8, SLA-DQA, SLA-DQB, or BG2M gene in a pig as encompassed by claims 21 and 27. 
C) The specification lacks written description for any exon regions of pig SLA3, SLA4… …B2M genes being humanized with any orthologous exon regions of an HLAC, HLAE… …human B2M gene as broadly encompassed by claims 21 and 27 other than the exons shown on pg 180-191. The claims encompass replacing any pig SLA1, SLA2… …B2M genes exons with orthologous human HLAC, HLAE… genes. The claims encompass replacing anything in the endogenous SLA1, SLA2… …and/or SLA-DQB genes with any human HLA sequence. Pg 180-191 show examples of various HLA/SLA replacements, but the species are limited to specific exons and using specific human HLA sequences in specific pig SLA genes. The limited species of replacements in the pig SLA1 on pg 180-191 do not represent the genus of replacements in claims 21 or 27. Accordingly, the specification lacks written for any humanized exons other than those on pg 180-191. 
D) The specification lacks written description for silencing any SLA1, SLA2, or DRB genes in a pig using inhibitory RNA (iRNA) or chemical means as required in claims 21 and 27. The specification teaches humanizing SLA1 and SLA2 genes on pg 180-183. The specification does not teach this “silences” the SLA1 or SLA2 genes. The specification does not teach silencing SLA1, SLA2, and DRB genes using iRNA or chemical means. Accordingly, the concept of silencing SLA1, SLA2, and DRB genes in claims 21 and 27 lacks written description. 
E) The specification lacks written description for sequencing the genome of a human and comparing it to a “porcine donor at” exon regions of SLA3, SLA6,… …TFPI as required in steps a)-c) of claim 27, making a transgenic pig as required in steps d)-h) and somehow making a “donor pig” as required in the preamble. The does not provide written description for how to use the steps of a)-c) together with the steps of d)-h) in any meaningful way. Accordingly, the specification lacks written description for a “pig donor” based on those combination of steps. 
F) The specification lacks written description for making a transgenic pig using a pig zygote, mesenchymal stem cell, or germline cell as required in claim 27. The art at the time of filing is limited to using pig fetal fibroblasts for cloning to obtain a genetically modified pig. The specification does not correlate using fetal fibroblasts to a pig zygote, mesenchymal stem cell, or germline cell as required in claim 27. Accordingly, the concept lacks written description. 
G) The specification lacks written description for generating a pig embryo by any means as broadly encompassed by step g) of claim 27 other than cloning. The art at the time of filing is limited to using pig fetal fibroblasts for cloning to obtain a genetically modified pig. The specification does not correlate cloning fetal fibroblasts to pig embryonic stem cells or any other means as broadly encompassed by step g) of claim 27. Accordingly, the concept lacks written description. 

Enablement
Claims 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a transgenic pig whose genome comprises an inactivated SLA-DR gene, does not reasonably provide enablement for any transgenic pig as broadly encompassed by claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claim 1 and its scope are discussed above. 
A) The specification does not enable making a pig with disrupted genes encoding GalT, CMAH, and B4GANT2 as required in claim 1 other than a genetically modified/transgenic pig whose genome comprises inactivated GalT, CMAH, and B4GANT2 genes. The concept of a pig having disrupted GalT, CMAH, and B4GALNT2 genes encompasses naturally occurring disruptions and transgenesis in which endogenous genomic DNA is genetically modified. The concept encompasses some of the cells having the disruption or all of the cells having the disruption, i.e. a pig whose genome comprises the disruption. 2019/0335726 taught gRNA for inactivating the GGTA1 (aka GalT), CMAH, and B4GALNT2 genes in pigs (pg 49, Examples 1-5). The specification does not teach any other means of making these disruption. The specification is limited to a pig that is “transgenic” (paragraph 12) or “genetically modified” (pg 110, para 369). The concept of the disruption being naturally-occurring is not disclosed. The specification does not teach a pig in which some cells of the pig have the disruption or do not express α-Gal, Neu5Gc or Sda. Accordingly, the pig in claim 21 must be “transgenic” or “genetically modified” and have a genome comprising inactivated GalT, CMAH, and B4GANT2 genes which was well-known in the art. 
B) The specification does not enable humanizing any SLA1, SLA2, SLA3, SLA6, SLA7, SLA8, SLA-DQA, SLA-DQB, or BG2M gene in a pig as encompassed by claims 21 and 27. Pg 180, line 2, show 5 sequences called “HLA-A – SLA-1”, i.e. humanized SLA-1 pig gene, but applicants do not teach putting the 5 sequences in a pig cell or pig as required in claim 21 or 27. Pg 181-182 shows 8 sequences called “HLA-A – SLA-2”, i.e. humanized SLA-2 pig gene, but applicants do not teach putting the 8 sequences in a pig cell or pig as required in claim 21 or 27. Pg 183-185 shows 2 sequences called “B2M humanized”, but applicants do not teach putting the 2 sequences in a pig cell or pig as required in claim 21 or 27. Pg 184-186 shows 6 sequences called “HLA-C SLA-3 personalized”, but applicants do not teach putting the 6 sequences in a pig cell or pig as required in claim 21 or 27. Pg 186-187 shows 3 sequences called “HLA-E SLA-6 personalized”, but applicants do not teach putting the 3 sequences in a pig cell or pig as required in claim 21 or 27. Pg 187-188 shows 4 sequences called “HLA-F SLA-7 personalized”, but applicants do not teach putting the 4 sequences in a pig cell or pig as required in claim 21 or 27. Pg 188-191 shows 8 sequences called “HLA-G SLA-8 personalized”, but applicants do not teach putting the 8 sequences in a pig cell or pig as required in claim 21 or 27. Example 4 (pg 191) discusses the possibility of transplanting pig nerves into non-human primates, but the study is limited to a GalT knockout pig; it is unclear how the pig was made or from where it was obtained. The specification does not teach making other disruptions or humanizing any genes in the GalT knockout pig. Accordingly, the specification does not enable making a pig with any humanized SLA1, SLA2, SLA3, SLA6, SLA7, SLA8, SLA-DQA, SLA-DQB, or BG2M gene in a pig as encompassed by claims 21 and 27. 
C) The specification does not enable humanizing any exon regions of pig SLA3, SLA4… …B2M genes with any orthologous exon regions of an HLAC, HLAE… …human B2M gene as broadly encompassed by claims 21 and 27 other than the exons shown on pg 180-191. The claims encompass replacing any pig SLA1, SLA2… …B2M genes exons with orthologous human HLAC, HLAE… genes. The claims encompass replacing anything in the endogenous SLA1, SLA2… …and/or SLA-DQB genes with any human HLA sequence. Pg 180-191 show examples of various HLA/SLA replacements, but the species are limited to specific exons and using specific human HLA sequences in specific pig SLA genes. The limited species of replacements in the pig SLA1 on pg 180-191 do not represent the genus of replacements in claims 21 or 27. Accordingly, the specification does not enable any humanized exons other than those on pg 180-191. 
D) The specification does not enable silencing any SLA1, SLA2, or DRB genes in a pig using inhibitory RNA (iRNA) or chemical means as required in claims 21 and 27. The specification teaches humanizing SLA1 and SLA2 genes on pg 180-183. The specification does not teach this “silences” the SLA1 or SLA2 genes. The specification does not teach silencing SLA1, SLA2, and DRB genes using iRNA or chemical means. Accordingly, the concept of silencing SLA1, SLA2, and DRB genes in claims 21 and 27 is not enabled. 
E) The specification does not enable sequencing the genome of a human and comparing it to a “porcine donor at” exon regions of SLA3, SLA6,… …TFPI as required in steps a)-c) of claim 27, making a transgenic pig as required in steps d)-h) and somehow making a “donor pig” as required in the preamble. The does not provide written description for how to use the steps of a)-c) together with the steps of d)-h) in any meaningful way. Accordingly, the specification does not enable making a “pig donor” based on those combination of steps. 
F) The specification does not enable making a transgenic pig using a pig zygote, mesenchymal stem cell, or germline cell as required in claim 27. The art at the time of filing is limited to using pig fetal fibroblasts for cloning to obtain a genetically modified pig. The specification does not correlate using fetal fibroblasts to a pig zygote, mesenchymal stem cell, or germline cell as required in claim 27. Accordingly, the concept is not enabled. 
G) The specification does not enable generating a pig embryo by any means as broadly encompassed by step g) of claim 27 other than cloning. The art at the time of filing is limited to using pig fetal fibroblasts for cloning to obtain a genetically modified pig. The specification does not correlate cloning fetal fibroblasts to pig embryonic stem cells or any other means as broadly encompassed by step g) of claim 27. Accordingly, the concept is not enabled. 

Indefiniteness
Claims 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of a “silenced” gene in claims 21 and 27 are unclear. It is unclear if the concept is limited to genes silenced by inhibitory RNA, is limited to genetic modification that inactivates the gene, or encompasses any inhibition by any means including inhibitory RNA, chemical means, or genetic modification. 
The phrases “exon regions of SLA3”, “exon regions of HLAC”,… …“exon regions of human DQ-B”, “human B2M” in claims 21 and 27 make the claims indefinite. Exon regions are in genes, not proteins as set forth in the phrases. Therefore, exons of an SLA3 gene may be humanized with orthologous exons of an HLA-C gene. Each occurrence needs to be changed. 
Claims 22 and 28 are indefinite because “the genome further comprises endogenous PDL1 that has been humanized” does not make sense. A genome can comprise an endogenous PDL1 gene, but it cannot comprise a humanized PDL1 protein as claimed. 
Claims 23 and 29 indefinite because “the genome further comprises endogenous CTLA4 that has been humanized” does not make sense. A genome can comprise an endogenous CTLA4 gene, but it cannot comprise a humanized CTLA4 protein as claimed. 
Claims 24 and 30 indefinite because “the genome further comprises endogenous EPCR that has been humanized” does not make sense. A genome can comprise an endogenous EPCR gene, but it cannot comprise a humanized EPCR protein as claimed. 
Claims 25 and 31 are indefinite because “the genome further comprises endogenous TBM that has been humanized” does not make sense. A genome can comprise an endogenous TBM gene, but it cannot comprise a humanized TBM protein as claimed. 
Claims 26 and 32 are indefinite because “the genome further comprises endogenous TFPI that has been humanized” does not make sense. A genome can comprise an endogenous TFPI gene, but it cannot comprise a humanized TFPI protein as claimed. 
Use of the term “loci” in claim 27 makes the claim indefinite. While sequences of exons can be compared the “loci” are not. 
The phrase “the porcine donor” in claim 27, item c) lacks antecedent basis. Accordingly, it cannot be determine to what the human sequence is being compared. 
The concept of comparing a human sequence to a “porcine donor” cannot be determined. It is unclear whether the “porcine donor” is an entire pig, or an isolated pig cell. The structure of the genome is not set forth, so it is unclear whether the concept encompasses any pig genome or is limited to a genetically modified pig genome. 
The concept of obtaining “a human sequence” by “whole genome sequencing” and comparing the “human sequence” to various pig genes in claim 27 does not make sense. Whole genome sequence results in a human whole genome sequence. While a particular gene within the whole human genome sequence may be identified and compared with a pig SLA3 gene, comparing any human sequence within the whole genomic sequence to the pig SLA3 gene does not result in any meaningful comparison. 
Claim 27 requires comparing a human sequence to “exon regions encoding [porcine] SLA-3” SLA6, SLA7, SLA8, SLADQ, B2M… …TFPI; however, it is unclear whether this means comparing only a plurality of exons in the SLA3 gene or if it encompasses comparing a particular human gene to exons in a pig SLA3 gene. 
Steps d)-h) require making a transgenic pig having the structure of claim 21; however, steps d)-h) do not have a nexus with steps a)-c) which require whole genome sequencing of human tissue and a comparison of the human sequence to pig genes. Not only do steps a)-c) lack a nexus with steps d)-h), it is unclear how steps a)-c) or d)-h) relate to making a “donor pig” in the preamble. 

The art at the time of filing did not teach or suggest a pig with disrupted GalT, CMAH, and B4GALNT2 genes, silenced SLA1, SLA2, and DRB genes, and humanized SLA3, SLA6, SLA7, SLA8, DQ-A, DQ-B, and B2M genes as required in claim 21. 

Double Patenting
Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10883084. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to a  transgenic non-human animal for xenotransplantation having the same genetic features set forth in claim 1 of the instant application. The variations between the two are obvious, e.g. the lack of infection in claim 2 in this application is present in allowed claim 1 in ‘084.
Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11028371. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to a  transgenic non-human animal for xenotransplantation having the same genetic features set forth in claim 1 of the instant application. The variations between the two are obvious, e.g. the lack of infection in claim 2 in this application is present in allowed claim 1 in ‘371.
Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11155788. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to a  transgenic non-human animal for xenotransplantation having the same genetic features set forth in claim 1 of the instant application. The variations between the two are obvious, e.g. the lack of infection in claim 2 in this application is present in allowed claim 1 in ‘788.
Claims 21-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent Application 17509260. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘260 is drawn to a method of using a genetically modified pig for xenotransplantation that has the same genetic features set forth in claim 1 of the instant application. The variations between the two are obvious. 
Response to arguments
Applicants argue the amendment overcomes the rejections. Applicants’ argument is not persuasive because all of the elements in the instant claims are in the pigs in the applications/patents listed above. 
Conclusion
No claim is allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
2019/0335726 taught gRNA for inactivating the GGTA1 (aka GalT), CMAH, and B4GALNT2 genes in pigs (pg 49, Examples 1-5)
2021/0105999 taught a genetically modified pig whose genome comprises inactivated GalT, CMAH, and B4GALNT2 genes (pg 2, para 31).
Cai (WO 2016197357) taught pigs with an inactivated SLA-3 gene. .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0738.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632